Case 4:19-cr-00087-RP-HCA Document 12 Filed 06/20/19 Page 1 of 2
RECEIVED
JUN 2 6 2019
CLERK U.S. DISTRICT COURT

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF IOWA
)
UNITED STATES OF AMERICA, ) Criminal No. 4:19-CR-087
)
v. J SUPERSEDING INDICTMENT
)
BRANDEN GERRICK SMITH, J T. 18 U.S.C. § 922(g)(1)
) T. 18U.S.C. § 922(2)(9)
Defendant. ) T. 18 U.S.C. § 924(a)(2)
) T. 18 ULS.C. § 924(d)
) T. 28 ULS.C. § 2461(c)
)

THE GRAND JURY CHARGES:

COUNT 1
(Prohibited Person in Possession of a Firearm)

On or about March 1, 2019, in the Southern District of lowa, the defendant, BRANDEN
GERRICK SMITH, in and affecting commerce, knowingly possessed a firearm, namely: a Hi-
Point 9mm model 995 rifle, bearing serial number A07112. At the time of the offense, the
defendant knew he had been convicted of a crime punishable by imprisonment for a term
exceeding one year, and had been convicted of a misdemeanor crime of domestic violence, to wit:
domestic abuse assault causing bodily injury, in the lowa District Court for Greene County on
May 27, 2016, in Docket Number FECR012813, involving a victim who was in a domestic
relationship with the defendant.

This is a violation of Title 18, United States Code, Sections 922(g)(1), 922(g)(9), and

924(a)(2).

 
Case 4:19-cr-00087-RP-HCA Document 12 Filed 06/20/19 Page 2 of 2

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE

Upon conviction for the offense alleged in Count 1 of this Indictment, the defendant,
BRANDEN GERRICK SMITH, shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), all firearms,
magazines, and ammunition involved in the commission of said offense, including, but not limited
to, the firearm and ammunition identified in Count 1 of this Indictment.

This is pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States
Code, Section 2461 (c).

A TRUE BILL.

 

FOREPERSON
Mare Krickbaum
United States Attorney

By: te. os {=e
MacKehzie Benson Fubbs
Assistant United States Attorney
